DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Regarding at least claims 1 and 5, the applicant argues the rejection under 35 U.S.C 103 is improper over Kubota US 2017/0082887 in view of Kamiya US 2007/0299159 fails to teach or suggest “a mass ratio of the colloidal material to the flexible conductive micro particles is 50:1-50:1:25” because although the specification of the present application does not literally points out the mass ratio of the colloidal material to the flexible conductive micro particles ranging from 50:1 to 50:1.25 is for a particular unobvious purpose, it is clear that the mass ratio ranging from 50:1 to 50:1.25 is highly relevant to the maintaining the maximum compression deformation rate of the flexible conductive micro particles, and for keeping the maximum compression deformation rate to be greater than 60%, the mass ratio of the colloidal material to the flexible conductive micro particles is required to be at least 50:1.25 or greater. In other words, the mass ratio ranging from 50:1 to 50:1.25 as claimed in Claim 1 produces a significant result of the maximum compression deformation rate greater than 60%. Therefore, by using the flexible conductive micro particles with the maximum . 
Regarding applicant’s argument, firstly, the original disclosure does not disclose “a mass ratio of the colloidal material to the flexible conductive micro particles is 50:1-50:1:25” for a particular purpose.
Secondly, the Examiner disagrees with the applicant’s argument that “a mass ratio of the colloidal material to the flexible conductive micro particles is 50:1-50:1:25” can achieving the maximum compression deformation rate of the flexible conductive micro particles being greater than 60%. “the maximum compression deformation rate of the flexible conductive micro particles being greater than 60%” is depended on the structure and material of the flexible conductive micro parties themselves, such as “a particle diameter of each of the flexible conductive micro particles is 3 um-8.5 um, and each of the flexible conductive micro particles comprises a core particle and a conductive layer attached to a surface of the core particle, and material of the core particle is acrylic resin” as cited in claims 3 and 4. Also, “a mass ratio of the colloidal material to the flexible conductive micro particles is 50:1-50:1:25” can achieving a conductive frame sealant having enough colloidal material to provide sufficient adhesion 
Thirdly, Kamiya discloses flexible conductive micro particles (37) distributed in the colloidal material (38) and a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% (para.10, 68 and 71) for the purpose of improving conduction reliability (para.10 and 71).
Thus, Although Kubota in view of Kamiya does not explicitly disclose “a mass ratio of the colloidal material to the flexible conductive micro particles is 50:1-50:1:25”, one of ordinary skill in the art would have been led to recited range (50: 1-50: 1.25) through routine experimentation and optimization because Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25 in the frame sealant of Kubota in view of Kamiya for the purpose of having a conductive frame sealant with sufficient adhesion. 
Therefore, The Examiner maintains the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US 2017/0082887 in view of Kamiya US 2007/0299159.
Regarding claim 1, Kubota discloses a frame sealant (141 with 243, para.378), in at least fig.16, comprising colloidal material (141 is an adhesive layer) and a flexible conductive micro particle (243, para.398) distributed in the colloidal material.
Kubota does not explicitly disclose flexible conductive micro particles distributed in the colloidal material and a maximum compression deformation rate of the flexible conductive micro particles is greater than 60%.
Kamiya discloses a frame sealant (39), in at least figs.6-8(c), flexible conductive micro particles (37) distributed in the colloidal material (38) and a maximum compression deformation rate of the flexible conductive micro particles is greater than 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have flexible conductive micro particles distributed in the colloidal material and a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% as taught by Kamiya in the frame sealant of Kubota for the purpose of improving conduction reliability.
Moreover, Kubota in view of Kamiya does not explicitly disclose a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25. However, one of ordinary skill in the art would have been led to recited range (50: 1-50: 1.25) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25 in the frame sealant of Kubota in view of Kamiya for the purpose of having a conductive frame sealant with sufficient adhesion. 
Regarding claim 3, Kamiya discloses a particle diameter of each of the flexible conductive micro particles is 3µm-8.5µm (see table 1-6, 5 to 5.85µm) for the purpose of 
Regarding claim 4, Kubota in view of Kamiya discloses each of the flexible conductive micro particles comprises a core particle (a particle, para.398) and a conductive layer (a metal material such as nickel or gold, see para.398) attached to a surface of the core particle (para.398).
Kamiya discloses material of the core particle is acrylic resin (para.12) for the purpose of having sufficient compression deformation ratio (para.9) and improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 1.
Regarding claim 5, Kubota discloses a liquid crystal display panel, in at least fig.16, comprising: an upper substrate (includes at least layers 31,132,131 and 121) and a lower substrate (includes at least layers 214,213,212,211,201-203 and 21) disposed opposite to each other, a frame sealant (141 with 243) disposed between the upper substrate and the lower substrate and configured to sealingly connect the upper substrate and the lower substrate, and a liquid crystal layer (112 or 24) disposed in a space that is located between the upper substrate and the lower substrate and is enclosed by the frame sealant (see fig.16); and the frame sealant comprises colloidal material (141 is an adhesive layer) and a flexible conductive micro particle (243, para.398) distributed in the colloidal material.
Kubota does not explicitly disclose flexible conductive micro particles distributed in the colloidal material and a maximum compression deformation rate of the flexible conductive micro particles is greater than 60%.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have flexible conductive micro particles distributed in the colloidal material and a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% as taught by Kamiya in the liquid crystal display panel of Kubota for the purpose of improving conduction reliability.
Moreover, Kubota in view of Kamiya does not explicitly disclose a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25. However, one of ordinary skill in the art would have been led to recited range (50: 1-50: 1.25) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25 in the liquid crystal 
Regarding claim 7, Kamiya discloses a particle diameter of each of the flexible conductive micro particles is 3µm-8.5µm (see table 1-6, 5 to 5.85µm) for the purpose of have improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 5.
Regarding claim 8, Kubota in view of Kamiya discloses each of the flexible conductive micro particles comprises a core particle (a particle, para.398) and a conductive layer (a metal material such as nickel or gold, see para.398) attached to a surface of the core particle (para.398).
Kamiya discloses material of the core particle is acrylic resin (para.12) for the purpose of having sufficient compression deformation ratio (para.9) and improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 5.
Regarding claim 9, Kubota discloses the upper substrate is a color filter substrate (see fig.16), and the lower substrate is an array substrate (see fig.16).
Regarding claim 10, Kubota in view of Kamiya discloses a first electrode (113) is disposed on a side of the upper substrate facing the lower substrate (see fig.16), a second electrode (a conductive layer, para.397 and fig.16) is disposed on a side of the lower substrate facing the upper substrate (see para.397 and fig.16), and the first electrode and the second electrode are electrically connected to each other by the flexible conductive micro particles (para.397 and fig.16) for the purpose of have .

Claims 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa US 20080297714 in view of Kamiya US 2007/0299159.
Regarding claim 1, Yanagawa discloses a frame sealant (40), in at least figs.25 and 27-29, comprising colloidal material (40A) and flexible conductive micro particles (40B, para.166 and fig.28) distributed in the colloidal material (see fig.25, 28 and 29).
Kubota does not explicitly disclose a maximum compression deformation rate of the flexible conductive micro particles is greater than 60%.
Kamiya discloses a frame sealant (39), in at least figs.6-8(c), a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% (para.10, 68 and 71) for the purpose of improving conduction reliability (para.10 and 71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% as taught by Kamiya in the frame sealant of Yanagawa for the purpose of improving conduction reliability.
Moreover, Yanagawa in view of Kamiya does not explicitly disclose a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25. However, one of ordinary skill in the art would have been led to recited range (50: 1-50: 1.25) through routine experimentation and optimization.  Applicant has not the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25 in the frame sealant of Yanagawa in view of Kamiya for the purpose of having a conductive frame sealant with sufficient adhesion. 
Regarding claim 3, Kamiya discloses a particle diameter of each of the flexible conductive micro particles is 3µm-8.5µm (see table 1-6, 5 to 5.85µm) for the purpose of have improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 1.
Regarding claim 4, Yanagawa discloses each of the flexible conductive micro particles comprises a core particle (plastic ball, para.166) and a conductive layer (gold, para.166) attached to a surface of the core particle.
 Kamiya discloses material of the core particle is acrylic resin (para.12) for the purpose of having sufficient compression deformation ratio (para.9) and improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 1.
Regarding claim 5, Yanagawa discloses a liquid crystal display panel, in at least figs.24, 25 and 27-29, comprising: an upper substrate (upper substrate) and a lower 
Kubota does not explicitly disclose a maximum compression deformation rate of the flexible conductive micro particles is greater than 60%.
Kamiya discloses a device (40), in at least figs.6-8(c), a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% (para.10, 68 and 71) for the purpose of improving conduction reliability (para.10 and 71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum compression deformation rate of the flexible conductive micro particles is greater than 60% as taught by Kamiya in the liquid crystal display panel of Yanagawa for the purpose of improving conduction reliability.
Moreover, Yanagawa in view of Kamiya does not explicitly disclose a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25. However, one of ordinary skill in the art would have been led to recited range (50: 1-50: 1.25) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mass ratio of the colloidal material and the flexible conductive micro particles is 50: 1-50: 1.25 in the liquid crystal display panel of Yanagawa in view of Kamiya for the purpose of having a conductive frame sealant with sufficient adhesion. 
Regarding claim 7, Kamiya discloses a particle diameter of each of the flexible conductive micro particles is 3µm-8.5µm (see table 1-6, 5 to 5.85µm) for the purpose of have improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 5.
Regarding claim 8, Yanagawa discloses each of the flexible conductive micro particles comprises a core particle (plastic ball, para.166) and a conductive layer (gold, para.166) attached to a surface of the core particle.
 Kamiya discloses material of the core particle is acrylic resin (para.12) for the purpose of having sufficient compression deformation ratio (para.9) and improving conduction reliability (para.10 and 71). The reason for combining is the same as claim 5.
Regarding claim 9, Yanagawa discloses the upper substrate is a color filter substrate (see fig.24,25,27-29), and the lower substrate is an array substrate (see fig.24,25,27-29).
Regarding claim 10, Yanagawa discloses a first electrode (34 or 44) is disposed on a side of the upper substrate facing the lower substrate, a second electrode (41) is disposed on a side of the lower substrate facing the upper substrate, and the first electrode and the second electrode are electrically connected to each other by the flexible conductive micro particles (para.165, 171 and 183).


















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tani US Patent 6392735 (at least figs.8-14) discloses the ratio of the conductive micro particles (36b) to the colloidal material (36a) is 0.1 to 5 wt% (col.7, line 11-17).
Tsai US 2017/0045768 (figs.2-4) discloses the ratio of the conductive micro particles (34) to the colloidal material (302) is 1:99 to 5:95 (1 to 5 wt%, col.7, line 11-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/           Primary Examiner, Art Unit 2871